Chiapperini v Gander Mtn. Co., Inc. (2018 NY Slip Op 02979)





Chiapperini v Gander Mtn. Co., Inc.


2018 NY Slip Op 02979


Decided on April 27, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, CURRAN, AND TROUTMAN, JJ.


454 CA 16-02329

[*1]KIMBERLY CHIAPPERINI, AS REPRESENTATIVE OF THE ESTATE OF MICHAEL CHIAPPERINI, DECEASED, JOSEPH HOFSTETTER, MARIAN KACZOWKA AND JANINA KACZOWKA, AS REPRESENTATIVES OF THE ESTATE OF TOMASZ KACZOWKA, DECEASED, THEODORE SCARDINO AND KAREN SCARDINO, PLAINTIFFS-APPELLANTS,
vGANDER MOUNTAIN COMPANY, INC., DEFENDANT-RESPONDENT, ET AL., DEFENDANTS. 


WOODS OVIATT GILMAN LLP, ROCHESTER (DONALD W. O'BRIEN, JR., OF COUNSEL), FOR PLAINTIFFS-APPELLANTS. 
PISCIOTTI MALSCH, P.C., WHITE PLAINS (JEFFREY MALSCH OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Monroe County (J. Scott Odorisi, J.), entered October 4, 2016. The order, among other things, awarded defendant Gander Mountain Company, Inc. a protective order for certain "trace data." 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on February 22, 2018,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: April 27, 2018
Mark W. Bennett
Clerk of the Court